Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 1-2, 4-10 are pending in this application. Claims 2 and 4-8 were examined.  Claims 1, 9-10 being withdrawn. 
 
In a telephone conversation with Feng Shan on 04/26/2022, an agreement was reached to  cancel claims 1, 9-10 and  to amend claims  2, 4, 6 to place the application in condition for allowance.
Claims   2 and 4-8 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Feng Shan on 04/26/2022.

EXAMINER’S AMENDMENT
Cancel Claims 1 and 9-10.
Amend claims  2, 4 and 6 as follows.
 
Claim 2 lines 8-9 replace - of producing (S)-3-cyclohexene-1- carboxylic acid from methyl -with- for producing  the (S)-3-cyclohexene-1- carboxylic acid from a methyl-.
Claim 4 lines 2-5 replace - methyl (R,S)-3-cyclohexene- 1-carboxylate in a buffer solution containing a cosolvent, and then collecting methyl (S)-3- cyclohexene-1-carboxylate from the resulting mixture after hydrolysis, and performing hydrolysis by heating under an alkaline condition to obtain (S)-3-cyclohexene-1-carboxylic acid.- with – the methyl (R,S)-3-cyclohexene- 1-carboxylate in a buffer solution containing a cosolvent, and then collecting a methyl (S)-3- cyclohexene-1-carboxylate from the resulting mixture after hydrolysis, and performing hydrolysis of the said methyl (S)-3- cyclohexene-1-carboxylate by heating under an alkaline condition to obtain  the (S)-3-cyclohexene-1-carboxylic acid.-.
Claim 6,  lines 1-2 replace – the addition amount of the cosolvent is 5-35% of the total volume of the reaction solution - with – amount of the cosolvent added is 5-35% of the total volume of the solution  -.

The following is an examiner’s statement of reasons for allowance:

Applicants developed a   new method for preparing (S)-3-cyclohexene-1-carboxylic acid, comprising: isolating a strain of Acinetobacter, wherein a taxonomic name thereof is Acinetobacter sp., deposited on January 21, 2019 at the China General Microbiological Culture Collection Center, located at No. 1, Beichen West Road, Chaoyang District, Beijing, under accession number CGMCC No. 17220; producing an esterase by fermenting of the strain of Acinetobacter sp.; and using the esterase as a catalyst to catalyze a reaction of producing the  (S)-3-cyclohexene-1- carboxylic acid from a  methyl (R,S)-3-cyclohexene-1-carboxylate.   Prior arts neither teach nor suggest method for preparing (S)-3-cyclohexene-1-carboxylic acid, comprising: isolating a strain of Acinetobacter, wherein a taxonomic name thereof is Acinetobacter sp., deposited on January 21, 2019 at the China General Microbiological Culture Collection Center, located at No. 1, Beichen West Road, Chaoyang District, Beijing, under accession number CGMCC No. 17220; producing an esterase by fermenting of the strain of Acinetobacter sp.; and using the esterase as a catalyst to catalyze a reaction of producing the (S)-3-cyclohexene-1- carboxylic acid from a methyl (R,S)-3-cyclohexene-1-carboxylate.  As such method for preparing (S)-3-cyclohexene-1-carboxylic acid, comprising: isolating a strain of Acinetobacter, wherein a taxonomic name thereof is Acinetobacter sp., deposited on January 21, 2019 at the China General Microbiological Culture Collection Center, located at No. 1, Beichen West Road, Chaoyang District, Beijing, under accession number CGMCC No. 17220; producing an esterase by fermenting of the strain of Acinetobacter sp.; and using the esterase as a catalyst to catalyze a reaction of producing the (S)-3-cyclohexene-1- carboxylic acid from a methyl (R,S)-3-cyclohexene-1-carboxylate is novel and non-obvious. 

 Thus claims   2 and 4-8 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652